Exhibit 10.35 SEPARATION AGREEMENT AND GENERAL RELEASE This Separation Agreement and General Release (the “Separation Agreement”) is entered by and between Joseph G. NeCastro (the “Executive”) and Scripps Networks Interactive, Inc. (the “Company”) as of the day of February, 2016. 1.Recitals. a.The term "Executive" shall include Executive's heirs, successors, executors, administrators, attorneys, agents and representatives; b. The term “Company” shall include Scripps Networks Interactive, Inc., its successors, assigns, partners, affiliates, parents, subsidiaries, divisions, branches, related companies and joint ventures, their respective incorporators, Boards of Directors, officers, owners, shareholders, servants, agents, employees, former employees, representatives, attorneys and insurers, and any person, partnership, corporation, association, organization or entity now or previously acting, directly or indirectly, in the interest of or on behalf of any of the foregoing; c.Executive has executed and complied with the terms of a Letter of Understanding dated February , 2016 (the "LOU"); d. Executive's employment with the Company ended effective February 15, 2016 ("Separation Date").Executive is eligible to participate in the Scripps Networks Interactive, Inc. Executive Severance Plan (the “Plan”), as modified by Amendment No. 1 dated November 14, 2012, Amendment No. 2 dated November 13, 2013 and Amendment No. 3 dated February 19, 2015 to Executive's Employment Agreement, dated March 29, 2010 (collectively referred to as the "Employment Agreement"); e. Section 5 of the Plan specifically provide that Executive is required to sign and not revoke this Separation Agreement to receive the payment of certain severance benefits under the Plan following termination of employment; f. The Company hereby advises and Executive acknowledges that he has been advised in writing of the right to consult with a lawyer before signing this Separation Agreement; g. The Company and Executive desire to enter into this Separation Agreement to give effect to the foregoing, and to agree on and/or reaffirm certain rights, obligations and understandings that shall survive the Executive’s termination of employment; and 1 h. The Plan shall be incorporated herein by reference, but only to the extent specifically called for hereunder. The capitalized terms contained in this Separation Agreement shall, to the extent they are the same as those used in the Plan, carry the same meaning as in the Plan. 2. Severance and Other Benefits.In consideration for Executive executing and not revoking or violating this Separation Agreement and for his compliance with its terms and those certain Post-Employment Covenants that shall survive the Executive’s termination of employment specified in paragraph 9 below, the Company shall provide the payments and benefits as summarized below (the “Severance Benefits”), which Executive acknowledges to be greater than those available absent execution and non-revocation of this Separation Agreement: a. Severance Payment:Lump sum payment in the amount of Two Million Thirty Four Thousand US Dollars ($2,034,000.00), minus normal tax withholdings,Said payment will be paid on the first scheduled payroll date after the expiration of the Revocation Period referenced herein and provided that Executive has not revoked this Separation Agreement or violated the terms of this Separation Agreement. b. Annual Incentive:Executive will receive his 2015 Annual Incentive payment from the Company (subject to applicable taxes and withholdings) by March 15, 2016, as earned, based on actual financial and strategic objectives accomplished in 2015.Executive will receive a lump sum payment of $91,123.00, minus normal tax withholdings as a pro-rata payment of Executive's 2016 Annual Incentive Payment, calculated at Target, and said payment will be paid on the first scheduled payroll date after the expiration of the Revocation Period referenced herein and provided that Executive has not revoked this Separation Agreement or violated the terms of this Separation Agreement.Note that any amounts deferred under the SNI Executive Deferred Compensation Plan will be paid according to Executive’s previous elections for the Annual Incentive Plan. c. Equity Awards:The outstanding and unvested equity awards under the applicable Company equity plans held by Executive as of the Separation Date that (i) are time-vested restricted share units shall immediately vest (in full and without pro-ration) as of the Separation Date, but will be payable no earlier than six (6) months after the Separation Date, (ii) are performance-based restricted share units, excluding the November 2012 grant, shall vest (in full and without pro-ration) as if Executive had remained employed for the entire applicable performance period (and any additional period of time necessary to be eligible to receive payout for that performance period), based on the extent to which the Company achieves the applicable performance goals for the entire performance period and without regard to any discretionary adjustments that have the effect of reducing the amount of the payout (other than discretionary adjustments applicable to all senior executives who did not terminate employment), which if earned based on actual performance results shall be payable after the end of the applicable performance period upon the terms, and subject to the conditions, of the applicable award agreement, (iii) are the 2012 performance-based restricted share unit grant shall vest in full at the target number of units, and (iv) are stock 2 options shall immediately vest (in full and without pro-ration) on the Separation Date and shall remain exercisable for the remainder of the original Term. All previously vested and outstanding stock options as of the Separation Date shall remain exercisable for the remainder of the original Term.The Parties acknowledge that, subject to any terms and conditions imposed by the Company, the minimum required tax withholding obligation related to the payout of each of the equity awards described in this Section 2(c) shall be satisfied via a net share withholding method authorized by the applicable equity plan. d. Medical Benefits/Health Insurance:Lump sum payment equal to thirty (30)months of COBRA continuation for Executive and his covered dependents in the amount of $51,335.40.This amount will be increased by an amount necessary to cover applicable Federal taxes at the supplemental 39.6% tax rate.At all times it is Executive’s responsibility to enroll in and submit payment for any benefit continuation Executive elects to continue through COBRA continuation.In addition, the Company shall pay the cost of Executive's 2016 annual physical examination, to be completed after the date of this Separation Agreement. e. Life Insurance:The Company shall continue Company-provided basic life insurance coverage applicable on Executive Separation Date (and if the policy cannot be continued in its then-current form, the Company shall exercise any required conversion features to continue the policy), at no direct or indirect (e.g. taxes or withholding) cost to Executive, through August 15, 2018.The amount of such coverage will be reduced by the amount of life insurance coverage, if any, Executive agrees to accept at no cost by a third party employer. f. Financial Planning:A Financial Planning Stipend in the amount of $15,000.00, which is intended to cover the cost of financial planning services for a period of twelve (12) months after the Separation Date.This amount will be increased by an amount necessary to cover applicable Federal taxes at the supplemental 39.6% tax rate.It is Executive's responsibility to submit payment for any financial planning services obtained by Executive.In addition, the Company shall pay Executive’s reasonable attorney’s fees incurred in connection with the negotiation of this Separation Agreement, the LOU and the Consulting Services Agreement. Executive understands and agrees that in the event that he violates any of the terms of this Separation Agreement, Company's obligation to pay the Severance Benefits shall cease, and Executive will not be entitled to any remaining Severance Benefits. 3.No claims.Executive represents that neither Executive nor, to his knowledge, any person or entity acting on Executive’s behalf or with Executive’s authority has asserted with any federal, state, or local judicial or administrative body any claim of any kind based on or arising out of any aspect of Executive’s employment with the Company or the ending of that employment. 4.General Release and Waiver of Claims.In exchange for and in consideration of the Severance Benefits, Executive hereby completely releases and forever discharges the 3 Company from any and all claims, demands, actions, causes of action, liabilities, losses, costs, expenses (including attorneys’ fees), obligations and judgments of any kind and nature, whether direct, contingent, in Executive’s favor, whether known or unknown, past, present or future, whether in law or in equity, or otherwise and whether in contract, warranty, tort, strict liability, or otherwise, which Executive now has, may have had at any time in the past, or may have at any time in the future arising or resulting from employment with the Company or the ending of his employment on the Separation Date (collectively, the “Released Claims”); provided, however, that this release does not extend to:(1) rights or claims the release of which is expressly prohibited by law; (2) rights that may arise after the effective date of this Separation Agreement; (3) Executive’s right to enforce this Separation Agreement and the Consulting Services Agreement; (4) rights to any benefits under any retirement plan of the Company that is intended to be qualified under Section 401(a) of the Code; (5) rights of Executive to the extent insured under any policy of insurance maintained by the Company which relate to occurrences prior to the effective date of this Separation Agreement; and (6) rights of Executive to be indemnified to the maximum extent permitted by law for any claim to which Executive may become subject as a result of having served as a director, officer or employee of the Company or any of its affiliates.Executive expressly represents that Executive has the full legal authority to enter into this Separation Agreement for himself and Executive’s heirs.
